                                                                                                 JONATHAN MONTCALM
                                                                                                             (212) 415-9206
                                                                                             montcalm.jonathan@dorsey.com

March 20, 2019

 VIA ECF
 Honorable Anne Y. Shields
 United States Magistrate Judge
 Eastern District of New York
 100 Federal Plaza
 P.O. Box 830
 Central Islip, New York 11722

        Re:      Canon U.S.A., Inc. v. F & E Trading LLC et al.
                 Case No. 2:15-cv-6015-DRH-AYS

Dear Magistrate Judge Shields:

        We represent plaintiff Canon U.S.A., Inc. (“Canon USA”) in the above-referenced action and write
to request an adjournment of the current fact discovery schedule.

        The current schedule, which was set in the Court’s October 16, 2018 Civil Conference Minute
Order [ECF 102] (the “October 16 Order”), provides for the close of fact discovery on March 22, 2019. In
the October 16 Order, the Court also set interim deadlines for the production by defendants of certain
documents by October 31, 2018, and the production of privilege and redaction logs by the defendants on
December 18, 2018. Although defendants produced some documents in accordance with the October 16
Order, they did not produce all of them, nor did they produce the privilege or redaction logs.

         These issues were not brought to the Court’s attention because, shortly after the October 16 Order
was entered, the parties re-started settlement discussions, which have continued since that date. Indeed, the
parties reached agreement on the primary terms of a settlement in early December 2018. However, there
continued to be differences in finalizing the settlement, and, on this past Monday, March 18, 2019, a
communication from defendants’ counsel made it clear to Canon USA that no agreement could be reached
by the March 22, 2019 deadline, if at all. The parties then agreed to contact the court to get discovery back
on schedule.

         Accordingly, Canon USA seeks—with the consent of defendants’ counsel—the below extensions
to the deadlines contained in the October 16 Order, which will permit the parties to move the case forward
and complete discovery.

                                                         Current Deadline           Proposed New Deadline
       Production of Documents by                        October 31, 2018           April 5, 2019
       Defendants Per Paragraph 1 of the
       October 16 Order
       Production of Privilege and Redaction             December 18, 2018          April 19, 2019
       Logs by Defendants
       Fact Discovery                                    March 22, 2019             June 19, 2019


              51 West 52nd Street | New York, NY | 10019-6119 | T 212.415.9200 | F 212.953.7201 | dorsey.com
Hon. Anne Y. Shields
March 20, 2019
Page 2


        Consistent with the October 16 Order, Canon USA also requests that the Court direct the parties to
submit a joint letter on June 5, 2019, that advises the Court on the status of discovery and proposes agreed
upon dates for expert discovery.

       If Your Honor wishes to discuss any of these matters by telephone, we are available at the Court’s
convenience.

                                                 Respectfully submitted,

                                                 /s/ Jonathan Montcalm

                                                 Jonathan Montcalm


cc:     Counsel of Record (via ECF)
